[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 349 
July 8, 1940. *Page 366 
The opinion of the Court was delivered by
The plaintiff in this suit seeks to foreclose a mortgage covering realty situated in the County of Spartanburg. The controversy between the parties relates to a claimed credit in the sum of $400.88. The proof shows that on January 5, 1935, this amount was turned over by the defendant, Alma E. Ledford, to F. Gentry Harris, an attorney at law, who died by his own hand on February 5, 1935. The money in the form of a check was delivered to Mr. Harris by the named defendant, to be forwarded to the plaintiff as a credit on her mortgage. It is undisputed that the money was never received by the plaintiff.
The question presented by the appeal is whether or not Harris received the amount as an agent for the plaintiff.
The matter was referred to Honorable Leroy Moore, Master in equity for Spartanburg County, under a general order of reference. By his report he disallowed the claimed credit, and recommended the foreclosure of the mortgage. Upon exceptions being taken to his report by the defendants to the Circuit Court, that Court rendered the judgment now appealed from, sustaining the exceptions and allowing the credit for $400.88.
We have carefully studied the record, and are convinced that the conclusions reached by the Master in equity in his excellent order are sound and correct, and we adopt his report as the opinion of this Court, and direct that it be published.
Judgment reversed, and case remanded for such further orders as may be necessary for carrying out the recommendations of the Master.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES BAKER and STUKES and MR. ACTING ASSOCIATE JUSTICE J. STROM THURMOND concur. *Page 367